Case: 1:19-cv-02105-JG Doc #: 35 Filed: 07/31/20 1 of 11. PageID #: 1183



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO
 ------------------------------------------------------------------
 MICHAEL THREAT, et al.,                                          :
                                                                  :   Case No. 1:19-cv-2105
                       Plaintiffs,                                :
                                                                  :
 vs.                                                              :   OPINION & ORDER
                                                                  :   [Resolving Doc. 19]
 CITY OF CLEVELAND, et al.,                                       :
                       Defendants.                                :
 ------------------------------------------------------------------

 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

            Plaintiffs sue their supervisor and employer, alleging discrimination, retaliation,

 violation of the Due Process Clause, and intentional infliction of emotional distress (IIED). 1

 Defendants City of Cleveland and the supervisor move for partial judgment on the

 pleadings, arguing that Plaintiffs failed to exhaust their administrative remedies, did not

 suffer adverse employment actions, and failed to sufficiently plead a due process or IIED

 claim. 2

            For the reasons stated below, the Court GRANTS IN PART and DENIES IN PART

 Defendants’ motion for partial judgment on the pleadings.

      I. Background

            Plaintiffs Michael Threat, Margarita Noland-Moore, Pamela Beavers, Lawrence

 Walker, and Reginald Anderson are captains in Defendant Cleveland’s Division of

 Emergency Medical Services (“EMS”). 3 This dispute comes from the EMS Division’s

 scheduling of Plaintiffs’ work shifts.



            Doc. 1.
            1

            Doc. 19.
            2

          3
             Doc. 1 at 5. These facts are taken from Plaintiffs’ complaint and are viewed in the light most favorable
 to Plaintiffs.
Case: 1:19-cv-02105-JG Doc #: 35 Filed: 07/31/20 2 of 11. PageID #: 1184
 Case No. 1:19-cv-2105
 Gwin, J.

         In each pay period, EMS schedules are divided into “A” days or “B” days. 4 Each of

 these schedules is further divided into day shift or night shift. 5 EMS Captains bid on their

 schedules, choosing “A” or “B” days and day or night shift. 6

         Generally, Cleveland uses seniority to assign schedules. 7 But Plaintiffs’ contract

 with Defendant Cleveland allows the EMS Commissioner to transfer up to four captains to

 a different schedule even when a transfer would not be consistent with captain seniority. 8

         In 2014 and 2017, Plaintiffs bid on schedules that would have created a shift staffed

 by only black captains. 9 But Defendant City of Cleveland and the EMS Commissioner,

 Defendant Nicole Carlton, replaced one of the black captains with a white captain. 10

 When Plaintiffs questioned the transfer, Defendant Carlton allegedly said, “I cannot have a

 shift with all blacks on it.” 11

         Plaintiffs filed charges with the Ohio Civil Rights Commission and Equal

 Employment Opportunity Commission based on this discrimination. 12 Nonetheless,

 discriminatory scheduling transfers based on race continued, so Plaintiffs filed additional

 charges. 13




         4
           Id. at 6.
         5
           Id.
         6
           Id.
         7
           Id.
         8
           Id.
         9
           Id. at 6-7.
         10
            Id.
         11
            Id. at 7.
         12
            Id. at 8.
         13
            Id. at 9-10.
                                                -2-
Case: 1:19-cv-02105-JG Doc #: 35 Filed: 07/31/20 3 of 11. PageID #: 1185
 Case No. 1:19-cv-2105
 Gwin, J.

           In July 2018, the Ohio Civil Rights Commission made a probable cause finding for

 Plaintiffs’ charges. 14 Shortly thereafter, Defendant Cleveland filed an unfair labor practice

 charge against Plaintiffs’ union. 15 Plaintiffs responded with retaliation charges with the

 Ohio Civil Rights Commission and Equal Employment Opportunity Commission. 16

           On September 12, 2019, Plaintiffs sued Defendants, alleging discrimination and

 retaliation in violation of Title VII of the Civil Rights Act and the Ohio Civil Rights Act. 17

 Plaintiffs also alleged violations of their due process rights under the Fourteenth

 Amendment to the United States Constitution and IIED. 18

           On April 29, 2020, Defendants moved for partial judgment on the pleadings under

 Federal Rule of Civil Procedure 12(c). 19 Plaintiffs opposed. 20

     II.        Legal Standard

           “For purposes of a motion for judgment on the pleadings, all well-pleaded material

 allegations of the pleadings of the opposing party must be taken as true, and the motion

 may be granted only if the moving party is nevertheless clearly entitled to judgment.” 21 A

 motion for judgment on the pleadings “is granted when no material issue of fact exists and

 the party making the motion is entitled to judgment as a matter of law.” 22




           14
              Id. at 10.
           15
              Id.
           16
              Id.
           17
              Id. at 13-14, 19-20.
           18
              Id. at 15-19.
           19
             Doc. 19.
           20
             Doc. 20. Defendants replied. Doc. 22.
          21
             JPMorgan Chase Bank, N.A. v. Winget, 510 F.3d 577, 581 (6th Cir. 2007) (internal quotation marks
 and citation omitted)
          22
             Id. at 582 (internal quotation marks and citation omitted).
                                                     -3-
Case: 1:19-cv-02105-JG Doc #: 35 Filed: 07/31/20 4 of 11. PageID #: 1186
 Case No. 1:19-cv-2105
 Gwin, J.

         III. Discussion

              a. Plaintiffs Moore and Walker’s Discrimination Claims

         Defendants argue that Plaintiffs Moore and Walker’s Title VII discrimination claims

 must be dismissed because they failed to exhaust their administrative remedies. 23 Title VII

 of the Civil Rights Act of 1964 24 requires employees alleging discrimination or retaliation to

 file administrative charges with the Equal Employment Opportunity Commission before

 suing. 25

         Plaintiff Threat claims that he filed a charge with the Ohio Civil Rights Commission

 on November 15, 2017, on behalf of himself and other affected individuals, including

 Moore and Walker. 26 Although Defendants insist Moore and Walker must file their own

 charges, the “single filing rule” permits similarly situated parties to join a timely filed

 administrative charge. 27

         Whether Moore and Walker are sufficiently similarly situated to Threat is a question

 of fact. At this stage, with the facts taken in a light most-favorable to Plaintiffs, Moore and

 Walker’s Title VII discrimination claims, Threat’s administrative charge was adequately

 pled to survive a motion for judgment on the pleadings.

         Defendants are not entitled to judgment on the pleadings for Plaintiffs Moore and

 Walker’s discrimination claims.




         23
            Doc. 19 at 8.
         24
            42 U.S.C. § 2000e, et seq.
         25
            42 U.S.C. § 2000e-5(e)(1). See Barrow v. City of Cleveland, 773 F. App’x. 254, 260 (6th Cir. 2019).
         26
            Doc. 20 at 2; Doc. 20-1.
         27
            See Peeples v. City of Detroit, 891 F.3d 622, 631-32 (6th Cir. 2018).
                                                      -4-
Case: 1:19-cv-02105-JG Doc #: 35 Filed: 07/31/20 5 of 11. PageID #: 1187
 Case No. 1:19-cv-2105
 Gwin, J.

             b. Plaintiffs Threat and Moore’s Discrimination Claims

        Plaintiffs Threat and Moore claim that Defendants discriminated against them

 because of their race in violation of Title VII and the Ohio Civil Rights Act. 28 In seeking

 judgment on the pleadings, Defendants argue that Plaintiffs’ pleadings are insufficient

 because they do not show that Threat or Moore suffered an adverse employment action. 29

        To survive a motion for judgment on the pleadings, Plaintiffs’ complaint “must

 allege sufficient factual content from which a court, informed by its judicial experience and

 common sense, could draw the reasonable inference that [Defendants] discriminated

 against [Plaintiffs] with respect to [their] compensation, terms, conditions, or privileges of

 employment, because of [their] race, color, religion, sex, or national origin.” 30 But Plaintiffs

 need not plead a prima facie discrimination case. 31

        The complaint alleges that Defendants had a pattern or practice of discrimination

 against African American captains when assembling shifts. 32 Defendants may have

 evidence that they did not discriminate against Threat or Moore, and they may present that

 evidence later. But at this stage of the litigation, Plaintiffs’ complaint is sufficient.

        Defendants are not entitled to judgment on the pleadings for Plaintiff Threat and

 Moore’s discrimination claim.

             c. Plaintiffs’ Retaliation Claims




        28
           Doc. 1 at 13, 19.
        29
           Doc. 19 at 9.
        30
           Keys v. Humana, 684 F.3d 605, 610 (6th Cir. 2012) (internal quotation marks and citations omitted).
        31
           Id. at 609.
        32
           Doc. 1 at 9-10.
                                                     -5-
Case: 1:19-cv-02105-JG Doc #: 35 Filed: 07/31/20 6 of 11. PageID #: 1188
 Case No. 1:19-cv-2105
 Gwin, J.

          All Plaintiffs allege that Defendants retaliated against them for filing discrimination

 claims with the Equal Employment Opportunity Commission and Ohio Civil Rights

 Commission in violation of Title VII and the Ohio Civil Rights Act. 33 Defendants argue that

 these claims are meritless for three reasons.

          First, Defendants argue that Plaintiffs Moore and Walker did not file discrimination

 charges against the city, so Cleveland could not have retaliated against them. 34 But as

 noted above, the complaint sufficiently pleads the discrimination charge, so this argument

 fails.

          Second, Defendants argue that they did not retaliate against Plaintiffs because

 Defendant City of Cleveland filed an unfair labor practice charge against Plaintiffs’ union,

 not Plaintiffs themselves. 35

          The United States Supreme Court has recognized that, “in the Title VII context, a

 third-party reprisal can form the basis of a retaliation claim.” 36 Defendants argue that this

 doctrine does not apply because the relationship between Plaintiffs and their union is not

 close enough to support a third-party retaliation claim and because, under the framework

 applied by other courts, only the union would have standing to bring the retaliation

 claim. 37

          The fundamental principle behind Title VII's antiretaliation provision is that it

 “prohibits any employer action that well might have dissuaded a reasonable worker from


          33
             Doc. 1 at 14, 20.
          34
             Doc. 19 at 10.
          35
             Doc. 19 at 10.
          36
             Nailon v. Univ. of Cincinnati, 715 F. App’x 509, 516 (6th Cir. 2017) (citing Thompson v. N. Am.
 Stainless, LP, 562 U.S. 170, 174-75 (2011)).
          37
               Doc 22.
                                                     -6-
Case: 1:19-cv-02105-JG Doc #: 35 Filed: 07/31/20 7 of 11. PageID #: 1189
 Case No. 1:19-cv-2105
 Gwin, J.

 making or supporting a charge of discrimination.” 38 While courts have acknowledged

 third-party retaliation claims for adverse employment actions an employer takes against a

 worker’s spouse, the United States Supreme Court has also “decline[d] to identify a fixed

 class of relationships for which third-party reprisals are unlawful.” 39

        The complaint does not allege a plaintiff-union relationship that is close enough to

 support a third-party retaliation claim. The complaint does not suggest any significant

 personal detriment from Cleveland’s unfair labor practice claim against the union. A

 reasonable worker would not be sufficiently dissuaded from making a discrimination

 charge from Cleveland’s labor charge against the union.

        Defendant Carlton also argues that she cannot be held liable for any purported

 retaliation because she did not file the unfair labor practice charge, Defendant Cleveland

 did. 40 For similar reasons, the retaliation claim against Defendant Carlton fails.

        Defendants are entitled to judgment on the pleadings for Plaintiffs’ retaliation

 claims.

              d. Plaintiffs’ Due Process Claim

        Defendants argue that the complaint fails to state a valid due process claim. 41 The

 Court agrees.

        All Plaintiffs allege that Defendants discriminated against them in violation of the

 Due Process Clause. 42 Plaintiffs’ briefing suggests that Defendants deprived Plaintiffs of


        38
             Thompson, 562 U.S. at 174 (internal quotation marks omitted).
        39
             Id. at 175.
        40
           Doc. 19 at 11.
        41
           Doc. 19 at 11.
        42
           Doc. 1 at 15.
                                                      -7-
Case: 1:19-cv-02105-JG Doc #: 35 Filed: 07/31/20 8 of 11. PageID #: 1190
 Case No. 1:19-cv-2105
 Gwin, J.

 both substantive and procedural due process by failing to comply with shift-placement

 procedures. 43

         When bringing a substantive due process claim, plaintiffs must show “a deprivation

 of a constitutionally protected liberty interest” and that “the government’s discretionary

 conduct that deprived that interest was constitutionally repugnant.” 44 But neither Plaintiffs’

 complaint nor their briefing identifies what liberty interest Defendants allegedly took away.

         Plaintiff’s procedural due process claim also fails. “The [United States] Supreme

 Court has explained that the central meaning of procedural due process is that ‘[p]arties

 whose rights are to be affected are entitled to be heard; and in order that they may enjoy

 that right they must first be notified.’” 45

         Plaintiffs claim Defendants failed to comply with the shift-placement procedure

 because they altered shifts based on race or gender instead of seniority. 46 But the

 complaint includes no allegations that Defendants failed to give notice or a hearing when

 Defendants changed the shifts. And procedural due process does not require Defendants

 to follow their own shift assignment procedures. 47

         Defendants are entitled to judgment on the pleadings for Plaintiffs’ due process

 claims.



         43
             Doc. 20 at 7.
         44
             Siefert v. Hamilton Cnty., 951 F.3d 753, 765 (6th Cir. 2020) (quoting
          45
             Kallstrom v. City of Columbus, 136 F.3d 1055, 1068 (6th Cir. 1998) (second alteration in original)
 (quoting Fuentes v. Shevin, 407 U.S. 67, 80 (1972)).
          46
             Doc. 1 at 6, 23.
          47
             Cox v. Shelby State Cmty. Coll., 48 F. App’x 500, 507 (6th Cir. 2002) (“A state cannot be said to
 have a federal due process obligation to follow all of its procedures; such a system would result in the
 constitutionalizing of every state rule, and would not be administrable.” (quoting Levine v. Torvik, 986 F.2d
 1506, 1515 (6th Cir. 1993))).
                                                      -8-
Case: 1:19-cv-02105-JG Doc #: 35 Filed: 07/31/20 9 of 11. PageID #: 1191
 Case No. 1:19-cv-2105
 Gwin, J.

               e. Plaintiff’s IIED Claim

         All Plaintiffs make an IIED claim against Defendants. 48 In seeking judgment on the

 pleadings at to this claim, the Defendants say that, as a matter of law, discrimination can’t

 support an intentional infliction of emotional distress claim. 49

         Defendants are correct that the standard for stating an IIED claim in Ohio is

 exacting. 50 “[T]o to state a claim for intentional infliction of emotional distress in Ohio, a

 plaintiff must allege that (1) defendants intended to cause emotional distress, or knew or

 should have known that their actions would result in plaintiff's serious emotional distress,

 (2) defendants' conduct was extreme and outrageous, (3) defendants' actions proximately

 caused plaintiff's emotional injury, and (4) plaintiff suffered serious emotional anguish.” 51

         The “outrageousness” element is a question of law for the Court to decide, and “[i]t

 is well accepted that intentional infliction of emotional distress claims may entirely

 appropriately be dealt with on summary judgment or in a motion to dismiss.” 52 Generally

 speaking, “discrimination, by itself, is insufficient to support an [IIED] claim.”53

         Even accepting all facts as true and drawing inferences in Plaintiffs’ favor, none of

 the allegations in their complaint allege extreme and outrageous conduct. Though




         48
              Doc. 1 at 17.
         49
              Doc. 19 at 11.
         50
            See Baab v. AMR Servs. Corp., 811 F. Supp. 1246, 1269 (N.D. Ohio 1993) (“[T]o say that Ohio
 courts narrowly define ‘extreme and outrageous conduct’ would be something of an understatement.”).
         51
            Miller v. Currie, 50 F.3d 373, 377 (6th Cir. 1995) (citing Hanly v. Riverside Methodist Hosps., 603
 N.E.2d 11226, 1132 (Ohio Ct. App. 1991)).
         52
            Id. at 377-78.
         53
            Fuelling v. New Vision Med. Labs. LLC, 284 F. App’x 257, 261 (6th Cir. 2008).
                                                      -9-
Case: 1:19-cv-02105-JG Doc #: 35 Filed: 07/31/20 10 of 11. PageID #: 1192
  Case No. 1:19-cv-2105
  Gwin, J.

  offensive, Defendant Carlton’s alleged statement that she could not “have a shift with all

  blacks on it” does not rise to the level of an IIED claim. 54

          Courts have dismissed IIED complaints with allegations of considerably more

  egregious behavior after finding that those complaints did not state a claim for outrageous

  conduct as a matter of law. 55 Plaintiffs’ allegations do not make a valid IIED claim.

          Defendants are entitled to judgment on the pleadings for Plaintiffs’ IIED claim.

                 f. Plaintiffs’ Claims Against Defendant Carlton

          All Plaintiffs allege that Defendant Carlton discriminated against them in violation of

  Title VII and the Ohio Civil Rights Act and retaliated against them in violation of Title VII. 56

  Defendant Carlton claims that Plaintiffs cannot hold her individually liable under these

  statutes. 57

          Plaintiffs do not address Carlton’s federal liability and therefore concede

  Defendant’s point. 58 But even if Plaintiffs had addressed the argument, it is well-

  established that Title VII does not provide for individual liability. 59




          54
              Doc. 1 at 7.
          55
              See Braun v. Ultimate Jetcharters, Inc., No. 5:12CV1635, 2013 WL 623495, at *12 (N.D. Ohio Feb.
  19, 2013) (“Here, plaintiff contends that Rossi and Wells yelled, threatened, and defamed her, continually
  telling others that she was insubordinate, unprofessional, young, and wild, allegedly because she did not
  conform to their gender stereotypes. Courts have found, as a matter of law, that discriminatory conduct far
  more ‘extreme’ than the conduct alleged here does not meet the ‘outrageousness' standard.”); see also Fuelling,
  284 F. App’x at 261-62 (collecting cases).
           56
              Doc. 1 at 13, 14, 20.
           57
              Doc. 19 at 13.
           58
              See Lewis v. Cleveland Clinic Found., No. 1:12-cv-3003, 2013 WL 6199592 at *4 (N.D. Ohio Nov.
  27, 2013).
           59
              See Thomas v. Union Inst., 98 F. App’x 462, 469 (6th Cir. 2004).
                                                       -10-
Case: 1:19-cv-02105-JG Doc #: 35 Filed: 07/31/20 11 of 11. PageID #: 1193
  Case No. 1:19-cv-2105
  Gwin, J.

            Plaintiffs do address Carlton’s liability under Ohio law by claiming she aided and

  abetted the city’s discriminatory policies in violation of Ohio Revised Code 4112.02(J). 60

  This law prohibits any “person to aid, abet, incite, compel, or coerce the doing of any act

  declared by this section to be an unlawful discriminatory practice.” 61 Plaintiffs have

  pleaded that Carlton was involved in the shift-assignment procedure. 62 Thus, they meet the

  standard for alleging that Carlton at least aided or abetted shift-assignment unlawful

  conduct.

            Defendant Carlton is entitled to judgment on the pleadings for Plaintiffs’ Title VII

  claims, but is not entitled to judgment on the pleadings for Plaintiffs’ Ohio claims.

     III.        Conclusion

            Plaintiffs have pled colorable claims for discrimination. But Plaintiffs have not

  adequately pled retaliation, IIED claims or violations of their Due Process rights, so the

  Court dismisses these claims. Additionally, Defendant Carlton cannot be held individually

  liable for violations of Title VII, so the Court dismisses the federal discrimination and

  retaliation claims against her. Plaintiffs’ Ohio law claims against Carlton survive.

            For the foregoing reasons, the Court GRANTS IN PART and DENIES IN PART

  Defendants’ motion for judgment on the pleadings.

                    IT IS SO ORDERED.


  Dated: July 31, 2020                        s/          James S. Gwin
                                                      JAMES S. GWIN
                                                      UNITED STATES DISTRICT JUDGE
            60
               Doc. 20 at 10.
            61
               O.R.C. 4112.02(J).
            62
               Doc. 1 at 7, 11.
                                                   -11-
